                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION
 ERIC BOWERS,                     )
                                  )
                      Plaintiff,  )
                                  )
                v.                )    Case No. 4:19-00437-CV-RK
                                  )
435 SOUTH, LLC, KATHY BOOS,       )
                                  )
                      Defendants. )
ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
      AND FINDING PLAINTIFF’S MOTION TO SUPPLEMENT AS MOOT
       This is a copyright action brought by Plaintiff Eric Bowers against Defendant 435 South
LLC and Kathy Boos. Before the Court are Bower’s Motion for Partial Summary Judgment (Doc.
8) and Bower’s Motion to Supplement his Motion for Summary Judgment (Doc. 15.) For the
reasons below, the motion for summary judgment is DENIED without prejudice as to Plaintiff’s
right to file a new motion after discovery had been conducted. The motion to supplement is
therefore, found to be MOOT.
       Plaintiff initiated this case on June 5, 2019. Defendant has not yet filed an answer. Plaintiff
filed its motion for partial summary judgment on July 3, 2019. (Doc. 8.) The court issued its Rule
16 Order on July 25, 2019, (Doc. 13), which instructed the parties to conduct their Rule 26
conference by August 25, 2019, and a joint proposed scheduling order within 14 days of the Rule
26 conference.
       Plaintiff supports his motion for summary judgment with an affidavit and other exhibits.
Defendant contends the motion is premature. The Court agrees. The parties have not conducted
discovery. “Discovery does not have to be completed before a court can grant summary judgment,
but summary judgment is proper only after the nonmovant has had adequate time for discovery.”
In re Temporomandibular Joint (TMJ) Implants Prod. Liab. Litig., 113 F.3d 1484, 1489-90
(8th Cir. 1997) (citations omitted); see also Fed. R. Civ. P. 56(d).




          Case 4:19-cv-00437-RK Document 24 Filed 09/09/19 Page 1 of 2
       Accordingly, pursuant to Rule 56(d)(1), Plaintiff’s motion for summary judgment (Doc. 8)
is DENIED without prejudice. As the Court has now denied Plaintiff’s motion for summary
judgment, Plaintiff’s motion for leave to file a supplement to his motion for summary judgment
(Doc. 15) is found to be MOOT.
       IT IS SO ORDERED.

                                           s/ Roseann A. Ketchmark
                                           ROSEANN A. KETCHMARK, JUDGE
                                           UNITED STATES DISTRICT COURT

DATED: September 9, 2019




          Case 4:19-cv-00437-RK Document 24 Filed 09/09/19 Page 2 of 2
